Name: Commission Regulation (EC) No 2235/98 of 16 October 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland, Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: animal product;  Europe;  distributive trades;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31998R2235Commission Regulation (EC) No 2235/98 of 16 October 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland, Ireland and the United Kingdom Official Journal L 281 , 17/10/1998 P. 0008 - 0008COMMISSION REGULATION (EC) No 2235/98 of 16 October 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland, Ireland and the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 7(1) thereof,Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular the conditions under which the amount of aid is fixed at a flat rate in advance;Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EC) No 40/96 (6), lays down in particular the minimum quantities per contract;Whereas the application of Article 7(1) of Regulation (EEC) No 3013/89 may result in a decision to grant private storage aid; whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone; whereas, in view of the particularly difficult market situation in Finland, Ireland and the United Kingdom, it has been judged opportune to initiate such a procedure;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goat Meat,HAS ADOPTED THIS REGULATION:Article 1 1. Subject to the provisions of Regulation (EEC) No 3447/90, applications may be submitted in Finland, Ireland and the United Kingdom between 19 October and 20 November 1998 for aid for the private storage of carcases and half carcases of lamb up to a limit of 150 tonnes for Finland, 450 tonnes for Ireland and 2 400 tonnes for the United Kingdom.Applications submitted on or after the day following that on which the total quantity applied for exceeds the quantities referred to in the preceding subparagraph shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally.2. The level of aid for the minimum storage period of three months shall be ECU 1 400 per tonne. However, the actual storage period shall be chosen by the storer. This period may extend from a minimum of three months to a maximum of seven months. If the storage period is greater than three months the aid shall be increased on a daily basis by ECU 1,45 per tonne per day.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 333, 30. 11. 1990, p. 39.(4) OJ L 321, 23. 12. 1993, p. 9.(5) OJ L 333, 30. 11. 1990, p. 46.(6) OJ L 10, 13. 1. 1996, p. 6.